PER CURIAM.
The judgment of this court was entered on April 16, 1958, affirming, on authority of United States v. Griffin-Moore Lumber Co., Inc., Fla., 62 So.2d 589, the decree of the Circuit Court of the Sixth Judicial Circuit in and for Pinellas County, Florida, in the above styled cause. Said judgment was, on petition for writ of certiorari, reversed and remanded by the Supreme Court of the United States on authority of United States v. Security Trust & Savings Bank, 340 U.S. 47, 71 S.Ct. 111, 95 L.Ed. 53; United States v. Gilbert Associates, Inc., 345 U.S. 361, 73 S.Ct. 701, 97 L.Ed. 1071; United States v. City of New Britain, 347 U.S. 81, 74 S.Ct. 367, 98 L.Ed. 520; United States v. Acri, 348 U.S. 211, 75 S.Ct. 239, 99 L.Ed. 264; United States v. Liverpool & London & Globe Ins. Co., 348 U.S. 215, 75 S.Ct. 247, 99 L.Ed 268; United States v. Scovil, 348 U.S. 218, 75 S.Ct. 244, 99 L.Ed. 271; United States v. Colotta, 350 U.S. 808, 76 S.Ct. 82, 100 L.Ed 725; United States v. White Bear Brewing Co. Inc., 350 U.S. 1010, 76 S.Ct. 646, 100 L.Ed. 871; United States v. Vorreiter, 355 U.S. 15, 78 S.Ct. 19, 2 L.Ed.2d 23.
It is, therefore, ordered that the judgment of this court in said cause be, and is now, reconsidered and said cause hereby remanded to the Circuit Court of the Sixth Judicial Circuit in and for Pinellas County for further proceedings consistent with the laws of the State of Florida and the mandate and opinion of the Supreme Court of the United States, issued in this case.
THOMAS, HOBSON, THORNAL and O’CONNELL, JJ., concur.
TERRELL, C. J., dissents.